Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Appeal Brief dated June 22, 2021 makes the following arguments pertaining to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Bacic 2013/0152602 in view of Hess 2009/0285680, which are found to be persuasive:
While the Examiner argues that tap 36 of Bacic would meet the “first tap” in claim 1 and is at an upstream location in the main compressor section, in Bacic, the cooling air 36 is from the fan duct not by the compressor section, and air 36 is not from “one of said more upstream locations in said main compressor section,” but instead is from the fan (Appeal Brief, page 3, the last two paragraphs).
The air at line 36 is not mixed with air from lines 30 or 40, one of which the Examiner argues would be the second tap. The cooling air at line 36 is “diverted...into the side channel and over the other side of the heat exchanger.” The air in lines 30 and 36 does not mix within the heat exchanger 32 (Appeal Brief, page 3, the first paragraph).
“As is also clear from Bacic Figure 2, the line extending coaxially with the line 36, and to the right of the heat exchanger 32 is this cooling air which is presumably then exhausted to atmosphere. It is lines 30 and 40 which are mixed in the mixing chamber of Bacic. These two lines 30 and 40 are at the same pressure, as is clear from paragraphs 38 and 39. Thus, line 36 .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Christopher Verdier/Primary Examiner, Art Unit 3745